Citation Nr: 0408805	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  93-02 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of fracture of right medial malleolus, with 
traumatic arthritis, status post fusion, rated as 10 percent 
disabling from March 1, 1992 to November 18, 1992.

2.  Evaluation of fracture of right medial malleolus, with 
traumatic arthritis, status post fusion, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1992 rating 
determination of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  A hearing was 
held at the RO in May 1994.  This appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

In October 2002, the Board requested a VA examination to 
indicate what angle of dorsiflexion or plantar flexion the 
veteran's right ankle was fixed in.  In February 2003, the VA 
examiner indicated that the veteran had 50 degrees of plantar 
flexion at fusion both clinically by goniometer and by 
goniometric measurement of a lateral X-ray done that day.  In 
March 2003, the RO indicated that the VA examiner was to be 
advised that his reporting of fusion at 50 degrees of plantar 
flexion is inconsistent with several other pieces of evidence 
of record.  The examiner was to be asked to confirm what the 
degree of fusion was.  

The examiner reviewed the veteran's claims folder in March 
2003 and stated that he saw that a May 1993 report states 
that the ankle was fused at 10 degrees.  The examiner stated 
that he feels that there is a correction, and that the 
veteran has a loss of 30 degrees of plantar flexion by X-ray 
measure.  That statement is ambiguous.  Accordingly, 
additional development is necessary.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded.  First, VA 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Third, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 
C.F.R. § 3.159(c). 

A review of the claims file reveals that the veteran was 
never provided an adequate VCAA letter that is specific to 
his claim.  Given the aforementioned, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  A VA examiner should measure the 
veteran's right ankle and indicate what 
degree of plantar flexion or dorsiflexion 
the veteran's right ankle is fixed in, 
and what he or she used to measure the 
fixation angle.  

2.  The AOJ should provide the veteran 
appropriate notice under the VCAA with 
regard to his claim.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and indicate which portion of 
that information and evidence, if any, is 
to be provided by him and which portion, 
if any, VA will attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by him.  The veteran is invited 
to submit a document that reflects that 
angle of fusion.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


